DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Regarding the information disclosure statement filed on 04/21/2019, there is no requirement that applicants explain the materiality of English language references, however, is should be noted that it is desirable to avoid long lists of documents.  If a long list is submitted, it is suggested to highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance.  In the case of lengthy documents, concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability.  For further reference, see MPEP 609.04(a) III and MPEP 2004 (13).    
The information disclosure statement (IDS) submitted on 06/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the status of U.S Patent Application No. 15/958,391 needs to be updated.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,975,122 (hereafter ‘122). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘122 discloses an integrated system for processing samples comprised of various fluids for analysis, the system comprising: (a) a microfluidic device including a plurality of channel networks for partitioning the samples into partitioned samples, the plurality of channel networks being connected to a plurality of inlet and outlet reservoirs; (b) a holder including a closeable lid hingedly coupled thereto, wherein in a closed configuration, the closeable lid secures the microfluidic device in the holder, and wherein in an open configuration, the closeable lid comprises a stand orienting the microfluidic device at an angle to facilitate recovery of the partitioned samples; and (c) an instrument configured to receive the holder and apply a .
‘122 further discloses that the instrument comprises: (a) a retractable tray supporting and seating the holder, and slidable into and out of the instrument; (b) a depressible manifold assembly configured to be actuated and lowered to the microfluidic device and to sealaby interface with the plurality of inlet and outlet reservoirs; (c) at least one fluid drive component configured to apply the pressure differential between the plurality of inlet and outlet reservoirs; and (d) a controller configured to operate the at least one fluid drive component to apply the pressure differential depending on a mode of operation or according to preprogrammed instructions.  Furthermore, ‘122 discloses wherein at least a portion of one or more of the various fluids comprises reagents, wherein at least one of the plurality of channel networks comprises a plurality of interconnected fluid channels fluidly communicated at a first channel junction, at which an aqueous phase containing at least one of the reagents is combined with a stream of a non-aqueous fluid to partition the aqueous phase into discrete droplets within the non-aqueous fluid, and wherein the discrete droplets are stored in at least one outlet reservoir of the plurality of inlet and outlet reservoirs, or stored in at least one product storage vessel.
Regarding the fluid channels, ‘122 discloses wherein the plurality of interconnected fluid channels comprises a microfluidic structure having intersecting fluid channels fabricated into a monolithic component part and a gasket coupled to the holder and including a plurality of apertures, wherein, when the closeable lid is in the closed configuration, the gasket is positioned between the plurality of inlet and outlet reservoirs and the depressible manifold 
‘122 also discloses the following features: 
springs to bias the depressible manifold assembly in a raised position, and a servo motor to actuate and lower the depressible manifold assembly.
at least one monitoring component interfaced with at least one of the plurality of channel networks and configured to observe and monitor characteristics and properties of the at least one of the plurality of channel networks and fluids flowing therein, wherein the at least one monitoring component is selected from the group consisting of: a temperature sensor, a pressure sensor, and a humidity sensor.
at least one channel of the plurality of channel networks comprises a channel segment that widens and controls flow by breaking capillary forces acting to draw aqueous fluids into the at least one channel.
a passive check valve comprising the channel segment.
‘122 also discloses wherein at least one of the plurality of channel networks comprises: a first channel segment fluidly coupled to a source of barcode reagents; a second channel segment fluidly coupled to a source of a sample of the samples, the first and second channel segments fluidly connected at a first channel junction; a third channel segment connected to the first and second channel segments at the first channel junction; a fourth channel segment connected to the third channel segment at a second channel junction and connected to a source of partitioning fluid; and a fifth channel segment fluidly coupled to the second channel 
Finally, ‘122 discloses a holder assembly that includes (a) a holder body configured to receive a microfluidic device, the microfluidic device including a plurality of parallel channel networks for partitioning various fluids; and (b) a closeable lid hingedly coupled to the holder body, wherein in a closed configuration, the closeable lid secures the microfluidic device in the holder body, and in an open configuration, the closeable lid comprises a stand to orient the microfluidic device at an angle to facilitate recovery of partitioned fluids without spilling the partitioned fluids.

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,245,587 (hereafter ‘587. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘587 discloses a system for processing samples, comprising: a microfluidic device including a plurality of channel networks configured to partition said samples into partitioned samples, wherein a channel network of said plurality of channel networks is connected to an inlet reservoir and an outlet reservoir; an instrument configured to interface with said microfluidic device and apply a pressure differential between said inlet reservoir and said outlet reservoir to subject fluid .
‘587 further discloses that the channel network comprises: a first channel segment fluidly connected to a source of barcode reagents; a second channel segment fluidly connected to a source of a sample of said samples, wherein said first channel segment and said second channel segment are fluidly connected to a first channel junction; a third channel segment and a fourth channel segment, wherein said third channel segment is fluidly connected to said first channel junction, wherein said fourth channel segment is fluidly connected to a source of partitioning fluid, and wherein said third channel segment and said fourth channel segment are fluidly connected to a second channel junction; and a fifth channel segment fluidly connected to said second channel junction, wherein said instrument is configured to interface with said channel network to (i) drive flow of said barcode reagents and said sample into said first channel junction to form a reagent mixture comprising said barcode reagents and said sample in said third channel segment, and (ii) drive flow of said reagent mixture and said partitioning fluid into said second channel junction to form droplets comprising said reagent mixture in a stream of partitioning fluid within said fifth channel segment.  
‘587 also discloses a channel network comprises: a first channel segment fluidly connected to a source of barcode reagents; a second channel segment fluidly connected to a source of a sample of said samples, wherein said first channel segment and said second channel segment are fluidly connected to a first channel junction; a third channel segment and a fourth channel segment, wherein said third channel segment is fluidly connected to said first channel junction, wherein said fourth channel segment is fluidly connected to a source of partitioning fluid, and wherein said third channel segment and said fourth channel segment are fluidly connected to a second channel junction; and a fifth channel segment fluidly connected to said second channel junction, wherein said instrument is configured to interface with said channel network to (i) drive flow of said barcode reagents and said sample into said first channel junction to form a reagent mixture comprising said barcode reagents and said sample in said third channel segment, and (ii) drive flow of said reagent mixture and said partitioning fluid into said second channel junction to form droplets comprising said reagent mixture in a stream of partitioning fluid within said fifth channel segment.  
The holder assembly of ‘587 also includes a gasket coupled to the rotatable body, which is removable from the rotatable body with securing features configured to mate with complementary features on the rotatable body.  Also, the gasket includes a plurality of apertures configured to be aligned with an inlet reservoir or an outlet reservoir of a channel network of said plurality of channel networks when said microfluidic device is secured in said holder and said rotatable body is in said closed configuration.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.